           Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TREVINO E. ROGERS,                                   Civil Action No. ____________________

              Plaintiff,

      v.

CURBS PLUS, INC.,
NICK WABER, and
JOHN E. DANNEL,

              Defendants.                            JURY TRIAL DEMANDED


                                          COMPLAINT

      Plaintiff, Trevino E. Rogers, by undersigned counsel, files this Complaint, and in

support thereof, avers as follows:

                                     I.         Jurisdiction

      1.      The jurisdiction of this Court is invoked pursuant to Section 1 of the Civil

Rights Act of 1866, 42 U.S.C. §1981, Title VII of the Civil Rights Act of 1964, U.S.C.

§2000e-5(f)(3), as amended by the Civil Rights Act of 1991 and 28 U.S.0 §§1343(a)(3)

and (a)(4) and 1331 and this Court’s supplemental jurisdiction pursuant to 28 U.S.C.

§1367.

                                          II.     Venue

      2.      Venue is proper in the Middle District of Pennsylvania, in that this action

arises out of events that occurred in Huntingdon County.

                            III.     Administrative Exhaustion

      3.      Rogers has satisfied all procedural and administrative requirements set

forth in 42 U.S.C. § 2000e-5, as amended, and 42 U.S.C. §12102, et seq. in that:
            Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 2 of 18




              a.     On or about July 18, 2018, Plaintiff filed a timely charge
                     with the Equal Employment Opportunity Commission
                     (EEOC) alleging race harassment, race discrimination
                     and retaliation.

              b.     On or about July 18, 2018, Plaintiff cross-filed his
                     claims of race harassment, discrimination and
                     retaliation with the Pennsylvania Human Relations
                     Commission (PHRC).

              c.     On September 22, 2020, the EEOC issued a probable
                     cause finding that Defendant Curbs Plus Inc. engaged
                     in unlawful race harassment, race discrimination and
                     retaliation.  (See EEOC Letter of Determination,
                     attached as Exhibit A).

              d.     Plaintiff received a Dismissal and Notice of Rights
                     dated November 23, 2020.

              e.     This case was filed within 90 days of Plaintiff’s receipt
                     of the Dismissal and Notice of Rights.

              f.     More than one year has lapsed since the date Plaintiff
                     filed his PHRC complaint.

                                       IV.    Parties

       4.      Plaintiff, Trevino E. Rogers, is an individual who resides in Brevard County,

Florida.

       5.      Defendant, Curbs Plus, Inc. (“Defendant Curbs Plus”) has its corporate

office located at 8767 GA Highway 151, Ringgold, GA 30736.

       6.      Defendant, Nick Waber (“Defendant Waber”), is an adult individual residing

in Ringgold, Catoosa County, Georgia.

       7.      Defendant, John E. Dannel (“Defendant Dannel”), is an adult individual

residing in Mount Union, Huntingdon County, Pennsylvania.

       8.      At all times relevant hereto, Defendant Curbs Plus was an employer within

the meaning of 42 U.S.C. § 2000e(b), in that it is engaged in an industry affecting

                                             2
           Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 3 of 18




interstate commerce and has 15 or more employees for each working day in each of 20

or more calendar weeks in the current and/or preceding year.

      9.      At all times relevant hereto, Defendant Curbs Plus acted or failed to act by

and through its duly authorized agents, servants and employees, who conducted

themselves within the scope and course of their employment.

                              V.      Factual Background

      10.     Rogers is African American.

      11.     Rogers started working for Defendant Curbs Plus on January 24, 2018 and

held a position in the Shipping Department.

      12.     Throughout his employment, Rogers was subjected to a racially hostile work

environment as a result of the following Caucasian individuals who made the following

racial comments on a regular basis:

              a.    Defendant Dannel (Plant Manager) saying:
                    •     “I’m not firing any blacks because of [Rogers’] lawsuit”;
                    •     “I’m getting rid of the nigger [Rogers]”;
                    •     “Nigger [Rogers] thinks he’s gonna get money, but he will
                          lose [his lawsuit]”; and
                    •     This is the good old Georgia White Boys Club.

              b.    Mikey Ryan (supervisor) saying:
                    •     “good old Georgia White Boys Club”;
                    •     “John [Defendant Dannel] doesn’t like blacks”; and
                    •     “John [Defendant Dannel] won’t take a black man’s [Rogers]
                          side over a white man’s side”.

              c.    Cameron Dannel (machine operator and Defendant Dannel’s son)
                    saying:
                    •     “Niggers, you won’t be working here anymore”;
                    •     “White power”;
                    •     “That nigger will never win the lawsuit”;
                    •     “I’m glad the fucking nigger [Rogers] got fired”;
                    •     “I just saw the nigger Rogers and he was scared of me”;
                    •     “Good old Georgia White Boys Club”; and
                    •     “it’s a good thing my dad got rid of that nigger [Rogers]”.

                                              3
         Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 4 of 18




             d.    Michael Ray (machine operator) saying:
                   •     “niggers”;
                   •     “black men and white women”;
                   •     “There’s no place on this Earth for a white woman messing
                         with niggers”;
                   •     “fuck the niggers”;
                   •     “this is the Georgia White Boys Club”;
                   •     he hated black and white relationships;
                   •     he hated “half-breed” children;
                   •     he hated “white women that messed with black men”;
                         “blacks don’t do anything”; and
                   •     “that nigger [Rogers] won’t win his lawsuit”.

             e.    Michael Murphy (then-shipping employee), who has Ku Klux Klan
                   tattoos, saying:
                   •      “A white woman is white trash if she has a baby to a black
                          man. She should be dead”;
                   •      “The white man rules the word. A black man should not have
                          a place on the face of this Earth”;
                   •      “niggers”;
                   •      “niggers don’t run anything. They are the scum of the Earth”;
                   •       He does not like “niggers”;
                   •      “Any white woman who would have a baby to a black man
                          should be dead”; and
                   •      “this is the Georgia White Boys Club”.

             f.    Lee White (machine operator) saying:
                   •    “Fuck you nigger. You know this is the Georgia good old
                        White Boys Club”;
                   •    “you [Rogers] could get smoked by my family of rednecks”;
                   •    “nigger [Rogers], it is what it is – you’ll find out soon [about
                        your termination]”;
                   •    “The race card was played; you’re black; I’m white; John
                        [Defendant Dannel] said he was not going to fire a white
                        over a nigger [Rogers]”; and
                   •    “I got to collect unemployment compensation [even though I
                        refused to work] because I’m white”.

      13.    On March 19, 2018, Defendant Dannel told Rogers soon after he reported

to work, “This is the good old Georgia white boys club. You’re terminated” and accused

Rogers of touting himself as a gangster, which Rogers denied.


                                          4
          Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 5 of 18




       14.    Rogers told Defendant Dannel that that he was discriminating against him

because of his race.

       15.    Defendant Dannel ordered Rogers to leave the worksite immediately.

       16.    On April 16, 2018, Rogers spoke to Defendant Waber, Human Resources

Director and corporate Secretary, and they discussed Rogers’ concerns of race

discrimination, including the following:

              •        Rogers told Defendant Waber that Defendant Dannel
                       fired him because of his race and told Defendant
                       Waber about Defendant Dannel’s racial comment of
                       “good old Georgia white boys club”;

              •        Rogers also informed Defendant Waber that certain
                       Caucasian employees arrive late regularly at work
                       without any repercussions and that a particular
                       Caucasian employee has appeared at work in an
                       intoxicated or high state;

              •        Defendant Waber admitted to Rogers that Defendant
                       Dannel told Defendant Waber that a particular
                       Caucasian employee, who is refusing to do any work,
                       and was requesting that Defendant Curbs Plus
                       approve him to receive unemployment compensation
                       benefits;

              •        In response, Rogers told Defendant Waber that there
                       was a lot of racist actions happening at his work
                       location;

              •        Defendant Waber also informed Rogers that he
                       reviewed Rogers’ personnel file and found a document
                       that stated Defendant fired Rogers because he was on
                       the phone too much on March 19, 2018; a reason that
                       was never communicated to Rogers at any time;

              •        Defendant Waber asked Rogers if he had retained an
                       attorney; Rogers replied that he was searching for one;

              •        Before the end of the call, Rogers made it clear to
                       Defendant Waber that Defendant Dannel had engaged
                       in race discrimination against him;

                                              5
         Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 6 of 18




             •      Defendant Waber concluded the call by telling Rogers
                    that he was an excellent worker, Defendant Waber was
                    going to investigate the matter and Defendant Waber
                    wanted to save Rogers’ job;

             •      Defendant Waber told Rogers that he was an owner of
                    Defendant Curbs Plus;

             •      Defendant Waber confirmed that Rogers was the only
                    employee terminated and admitted that Defendant
                    Dannel failed to follow proper protocol when
                    terminating Rogers; and

             •      Defendant Waber called Rogers and offered to return
                    him to work, but only if Defendant Dannel agreed to let
                    him do so.

      17.    On April 18, 2018, Defendant Waber called Rogers and informed him that

Defendant Dannel did not agree to return Rogers to work and that his termination stood.

             •      Rogers asked Defendant Waber how he could let
                    Defendant Dannel make the decision when Defendant
                    Dannel was engaging in racist conduct at work;

             •      Rogers told Defendant Waber that he was condoning
                    the illegal conduct about which Rogers was
                    complaining;

             •      Defendant Waber confirmed that he was complying
                    with Defendant Dannel’s refusal to return Rogers to
                    work;

             •      Defendant Waber asked Rogers again if he retained an
                    attorney yet;

             •      Rogers replied that he was still searching for one but
                    planned to file a complaint against the company
                    because Defendant Waber was not addressing
                    Rogers’ concerns of racism at work;

             •      Defendant Waber became very angry and told Rogers
                    “we have plenty of complaints in Georgia and nothing
                    has happened, so file your complaint.”


                                           6
          Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 7 of 18




        18.    On May 7, 2018, Rogers caused his counsel to send a letter to Defendant

Waber explaining how Defendant Curbs Plus engaged in racial discrimination against

him.

        19.    Defendants did not change their decision of refusing to re-hire Rogers.

        20.    In late June 2018, Rogers became aware that Defendant Curbs Plus

refused to confirm his employment in response to a request by at least one potential

employer with whom he had applied for a job, thereby causing Rogers to lose at least one

employment opportunity.

        21.    In 2019, the Pennsylvania State Police investigated the Huntingdon plant

when it was reported that the words “White Power” and “KKK rules” were spray painted

in the company employees’ bathroom allegedly by one of Defendant Curbs Plus’

Caucasian employees.

                            Count I – Race Harassment – Title VII
                              Rogers v. Defendant Curbs Plus

        22.    Plaintiff incorporates by reference the allegations in Paragraphs 1 to 21 as

if fully restated herein.

        23.    Defendant’s actions directed to Rogers created a racially hostile work

environment.

        24.    The racial harassment of Rogers was intentional and was undertaken by

Defendant because of Rogers’ race.

        25.    The racial harassment of Rogers was severe or pervasive in that he was

repeatedly subjected to offensive, hostile and derogatory work conditions because of his

race.

        26.    The racial harassment, through Defendant’s agents, servants, and

                                             7
          Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 8 of 18




employees, detrimentally affected Rogers.

       27.       Defendant’s actions, through its agents and servants, as set forth above,

would detrimentally affect reasonable African Americans in Rogers’ position.

       28.       Defendant either knew or should have known of the existence of a racially

hostile environment.

       29.       Despite such knowledge, Defendant failed to take prompt and adequate

remedial action to prevent and to stop the conduct.

       30.       Defendant’s actions affected Rogers in the terms and conditions of his

employment because of his race in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-2(a)(1).

       31.       Defendant acted intentionally and in reckless indifference to Rogers’

federally protected right to not be subjected to unwelcome and unwanted conduct of a

racial nature.

       32.       As a direct and proximate result of Defendant’s illegal harassment, Rogers

suffered severe humiliation, inconvenience, mental distress, embarrassment, and like

conditions as well as a loss of income and fringe benefits, loss of reputation and lost

career opportunities.

       WHEREFORE, Plaintiff demands judgment pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991 as follows:

                 a.    That Defendant be ordered to reinstate Rogers into the
                       position he occupied prior to Defendant’s
                       discriminatory actions, together with all benefits
                       incident thereto, including, but not limited to wages,
                       benefits, training and seniority;

                 b.    That Defendant be required to compensate Rogers for
                       the full value of wages he would have received had it

                                              8
          Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 9 of 18




                      not been for Defendant’s illegal treatment of Rogers,
                      with interest until the date Rogers is offered
                      employment into a position substantially equivalent to
                      the one which Rogers occupied on March 19, 2018;

               c.     That Defendant be required to provide Rogers with
                      front pay if the Court determines reinstatement is not
                      feasible;

               d.     That Defendant be required to compensate Rogers for
                      lost benefits, including profit sharing and/or pension
                      benefits until Rogers’ normal retirement date;

               e.     That Rogers be awarded compensatory damages in an
                      amount to be determined at trial;

               f.     That Rogers be awarded punitive damages in an
                      amount to be determined at trial;

               g.     That Defendant be enjoined from discriminating or
                      retaliating against Rogers in any manner prohibited by
                      Title VII;

               h.     That Rogers be awarded against Defendant the costs
                      and expenses of this litigation, including a reasonable
                      attorney’s fee;

               i.     That Rogers be granted such further legal and
                      equitable relief as the Court may deem just and proper.

                            Count II - Race Discrimination – Title VII
                               Rogers v. Defendant Curbs Plus

       33.     Plaintiff incorporates by reference the allegations in Paragraphs 1 to 32 as

if fully restated herein.

       34.     Defendant terminated and refused to re-hire Rogers because of his race,

African American, in violation of Title VII of the Civil Rights Act of 1944, 42 U.S.C. § 2000e,

as amended by the Civil Rights Act of 1991.

       35.     Defendant’s actions were taken with malice or reckless indifference to

Plaintiff’s federally protected rights.

                                                9
         Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 10 of 18




       36.    As a direct and proximate result of Defendant’s illegal discrimination,

Rogers suffered severe humiliation, inconvenience, mental distress, embarrassment, and

like conditions as well as a loss of income and fringe benefits, loss of reputation and lost

career opportunities.

       WHEREFORE, Plaintiff demands judgment pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991 as follows:

              a.     That Defendant be ordered to reinstate Rogers into the
                     position he occupied prior to Defendant’s
                     discriminatory actions, together with all benefits
                     incident thereto, including, but not limited to wages,
                     benefits, training and seniority;

              b.     That Defendant be required to compensate Rogers for
                     the full value of wages he would have received had it
                     not been for Defendant’s illegal treatment of Rogers,
                     with interest until the date Rogers is offered
                     employment into a position substantially equivalent to
                     the one which Rogers occupied on March 19, 2018;

              c.     That Defendant be required to provide Rogers with
                     front pay if the Court determines reinstatement is not
                     feasible;

              d.     That Defendant be required to compensate Rogers for
                     lost benefits, including profit sharing and/or pension
                     benefits until Rogers’s normal retirement date;

              e.     That Rogers be awarded compensatory damages in an
                     amount to be determined at trial;

              f.     That Rogers be awarded punitive damages in an
                     amount to be determined at trial;

              g.     That Defendant be enjoined from discriminating or
                     retaliating against Rogers in any manner prohibited by
                     Title VII;

              h.     That Rogers be awarded against Defendant the costs
                     and expenses of this litigation, including a reasonable
                     attorney’s fee;

                                            10
          Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 11 of 18




               i.     That Rogers be granted such further legal and
                      equitable relief as the Court may deem just and proper.

                            Count III – Race Retaliation – Title VII
                              Rogers v. Defendant Curbs Plus

       37.     Plaintiff incorporates by reference the allegations in Paragraphs 1 to 36, as

if fully restated herein.

       38.     Rogers opposed unwelcome racist comments and conduct, which he in

good faith believed was illegal conduct under federal and state anti-discrimination laws.

       39.     Rogers complained about the unwelcome racial comments and conduct to

Defendant Dannel and Defendant Waber.

       40.     Defendant ignored Rogers’ complaints of racial harassment.

       41.     Defendant terminated Rogers and refused to re-hire him in retaliation for his

protected activity.

       42.     As a direct and proximate result of Defendant’s illegal retaliation, Rogers

suffered severe humiliation, inconvenience, mental distress, embarrassment, and like

conditions as well as a loss of income and fringe benefits, loss of reputation and lost

career opportunities.

       WHEREFORE, Plaintiff demands judgment pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991 as follows:

               a.     That Defendant be ordered to reinstate Rogers into the
                      position he occupied prior to Defendant’s
                      discriminatory actions, together with all benefits
                      incident thereto, including, but not limited to wages,
                      benefits, training and seniority;

               b.     That Defendant be required to compensate Rogers for
                      the full value of wages he would have received had it
                      not been for Defendant’s illegal treatment of Rogers,

                                              11
          Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 12 of 18




                       with interest until the date Rogers is offered
                       employment into a position substantially equivalent to
                       the one which Rogers occupied on March 19, 2018;

               c.      That Defendant be required to provide Rogers with
                       front pay if the Court determines reinstatement is not
                       feasible;

               d.      That Defendant be required to compensate Rogers for
                       lost benefits, including profit sharing and/or pension
                       benefits until Rogers’s normal retirement date;

               e.      That Rogers be awarded compensatory damages in an
                       amount to be determined at trial;

               f.      That Rogers be awarded punitive damages in an
                       amount to be determined at trial;

               g.      That Defendant be enjoined from discriminating or
                       retaliating against Rogers in any manner prohibited by
                       Title VII;

               h.      That Rogers be awarded against Defendant the costs
                       and expenses of this litigation, including a reasonable
                       attorney’s fee;

               i.      That Rogers be granted such further legal and
                       equitable relief as the Court may deem just and proper.

                               Count IV – 42 U.S.C. § 1981
                             Rogers v. Defendant Curbs Plus

       43.     Plaintiff incorporates by reference the allegations in Paragraphs 1 to 42 as

if fully restated herein.

       44.     Defendant Curbs Plus harassed, fired and refused to rehire Rogers

because of his race.

       45.     Defendant Curbs Plus’s actions in firing Rogers because of his race,

deprived Rogers of the same right to make and enforce contracts as is enjoyed by white

citizens in violation of the Civil Rights Act of 1866, 42 U.S.C. §1981.



                                             12
         Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 13 of 18




      46.    Defendant Curbs Plus’s harassment, discharge and refusal to rehire Rogers

was undertaken with reckless indifference to Plaintiff’s federally protected right to make

and enforce contracts irrespective of his race.

      47.    As a direct and proximate result of Defendant’s illegal treatment, Rogers

suffered severe humiliation, inconvenience, mental distress, embarrassment, and like

conditions as well as a loss of income and fringe benefits, loss of reputation and lost

career opportunities.

      WHEREFORE, Plaintiff demands judgment against Defendant pursuant to 42

U.S.C. § 1981 as follows:

             a.     That Defendant be ordered to reinstate Rogers into the
                    position he occupied prior to Defendant’s
                    discriminatory actions, together with all benefits
                    incident thereto, including, but not limited to wages,
                    benefits, training and seniority;

             b.     That Defendant be required to compensate Rogers for
                    the full value of wages he would have received had it
                    not been for Defendant’s illegal treatment of Rogers,
                    with interest until the date Rogers is offered
                    employment into a position substantially equivalent to
                    the one which Rogers occupied on March 19, 2018;

             c.     That Defendant be required to provide Rogers with
                    front pay if the Court determines reinstatement is not
                    feasible;

             d.     That Defendant be required to compensate Rogers for
                    lost benefits, including profit sharing and/or pension
                    benefits until Rogers’s normal retirement date;

             e.     That Rogers be awarded compensatory damages in an
                    amount to be determined at trial;

             f.     That Rogers be awarded punitive damages in an
                    amount to be determined at trial;

             g.     That Defendant be enjoined from discriminating or

                                            13
          Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 14 of 18




                      retaliating against Rogers in any manner prohibited by
                      Title VII;

               h.     That Rogers be awarded against Defendant the costs
                      and expenses of this litigation, including a reasonable
                      attorney’s fee;

               i.     That Rogers be granted such further legal and
                      equitable relief as the Court may deem just and proper.

                                   Count IV – PHRA
                            Rogers v. Defendant Curbs Plus

       48.     Plaintiff incorporates by reference the allegations in Paragraphs 1 to 47 as

if fully restated herein.

       49.     Defendant’s actions of harassing, terminating and refusing to re-employ

Rogers were in violation of the PHRA, 43 Pa. Conns. Stat.Ann. § 955(a) et seq.

       50.     As a direct result of Defendant’s discriminatory and retaliatory actions,

Rogers has lost wages and other economic benefits of his employment with Defendant,

in addition to suffering extreme emotional distress, depression, and like conditions.

       WHEREFORE, Rogers requests the following:

               a.     That Defendant be ordered to reinstate Rogers into the
                      position he occupied prior to Defendant’s
                      discriminatory actions, together with all benefits
                      incident thereto, including, but not limited to wages,
                      benefits, training and seniority;

               b.     That Defendant be required to compensate Rogers for
                      the full value of wages he would have received had it
                      not been for Defendant’s illegal treatment of Rogers,
                      with interest until the date Rogers is offered
                      employment into a position substantially equivalent to
                      the one which Rogers occupied on March 19, 2018;

               c.     That Defendant be required to provide Rogers with
                      front pay if the Court determines reinstatement is not
                      feasible;



                                            14
          Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 15 of 18




               d.     That Defendant be required to compensate Rogers for
                      lost benefits, including profit sharing and/or pension
                      benefits until Rogers’s normal retirement date;

               e.     That Rogers be awarded compensatory damages in an
                      amount to be determined at trial;

               f.     That Defendant be enjoined from discriminating or
                      retaliating against Rogers in any manner prohibited by
                      Title VII;

               g.     That Rogers be awarded against Defendant the costs
                      and expenses of this litigation, including a reasonable
                      attorney’s fee;

               h.     That Rogers be granted such further legal and
                      equitable relief as the Court may deem just and proper.

                                    Count V - PHRA
                               Rogers v. Defendant Waber

       51.     Plaintiff incorporates by reference the allegations in Paragraphs 1 to 50 as

if fully restated herein.

       52.     Defendant Waber’s conduct of aiding, abetting, inciting, compelling or

coercing the discriminatory practices of Defendant Curbs Plus was in violation of the

PHRA, 43 Pa. Cons. Stat. Ann. § 955(e) et seq.

       53.     As a direct result of Defendant’s discriminatory actions in violation of the

PHRA, Rogers has lost wages and other economic benefits of his employment with

Defendant, in addition to suffering extreme emotional distress, depression, and like

conditions.

       WHEREFORE, Rogers requests the following:

               a.     That Defendant be ordered to reinstate Rogers into the
                      position he occupied prior to Defendant’s
                      discriminatory actions, together with all benefits
                      incident thereto, including, but not limited to wages,
                      benefits, training and seniority;

                                            15
          Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 16 of 18




               b.     That Defendant be required to compensate Rogers for
                      the full value of wages he would have received had it
                      not been for Defendant’s illegal treatment of Rogers,
                      with interest until the date Rogers is offered
                      employment into a position substantially equivalent to
                      the one which Rogers occupied on March 19, 2018;

               c.     That Defendant be required to provide Rogers with
                      front pay if the Court determines reinstatement is not
                      feasible;

               d.     That Defendant be required to compensate Rogers for
                      lost benefits, including profit sharing and/or pension
                      benefits until Rogers’s normal retirement date;

               e.     That Rogers be awarded compensatory damages in an
                      amount to be determined at trial;

               f.     That Defendant be enjoined from discriminating or
                      retaliating against Rogers in any manner prohibited by
                      Title VII;

               g.     That Rogers be awarded against Defendant the costs
                      and expenses of this litigation, including a reasonable
                      attorney’s fee;

               h.     That Rogers be granted such further legal and
                      equitable relief as the Court may deem just and proper.

                                  Count VI – PHRA
                              Rogers v. Defendant Dannel

       54.     Plaintiff incorporates by reference the allegations in Paragraphs 1 to 53 as

if fully restated herein.

       55.     Defendant Waber’s conduct of aiding, abetting, inciting, compelling or

coercing the discriminatory practices of Defendant Curbs Plus was in violation of the

PHRA, 43 Pa. Cons. Stat. Ann. § 955(e) et seq.

       56.     As a direct result of Defendant’s discriminatory actions in violation of the

PHRA, Rogers has lost wages and other economic benefits of his employment with

                                            16
         Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 17 of 18




Defendant, in addition to suffering extreme emotional distress, depression, and like

conditions.

      WHEREFORE, Rogers requests the following:

              a.   That Defendant be ordered to reinstate Rogers into the
                   position he occupied prior to Defendant’s
                   discriminatory actions, together with all benefits
                   incident thereto, including, but not limited to wages,
                   benefits, training and seniority;

              b.   That Defendant be required to compensate Rogers for
                   the full value of wages he would have received had it
                   not been for Defendant’s illegal treatment of Rogers,
                   with interest until the date Rogers is offered
                   employment into a position substantially equivalent to
                   the one which Rogers occupied on March 19, 2018;

              c.   That Defendant be required to provide Rogers with
                   front pay if the Court determines reinstatement is not
                   feasible;

              d.   That Defendant be required to compensate Rogers for
                   lost benefits, including profit sharing and/or pension
                   benefits until Rogers’s normal retirement date;

              e.   That Rogers be awarded compensatory damages in an
                   amount to be determined at trial;

              f.   That Defendant be enjoined from discriminating or
                   retaliating against Rogers in any manner prohibited by
                   Title VII;

              g.   That Rogers be awarded against Defendant the costs
                   and expenses of this litigation, including a reasonable
                   attorney’s fee;

              h.   That Rogers be granted such further legal and
                   equitable relief as the Court may deem just and proper.




                                         17
Case 1:21-cv-00066-YK Document 1 Filed 01/12/21 Page 18 of 18




                                  Respectfully submitted:




                                  Colleen Ramage Johnston
                                  PA I.D. No. 64413

                                  Nikki Velisaris Lykos
                                  PA I.D. No. 204813

                                  Johnston Lykos, LLC
                                  525 William Penn Place
                                  28th Floor
                                  Pittsburgh, PA 15219
                                  (412) 325-7700

                                  Attorneys for Plaintiff
                                  Trevino E. Rogers




                             18
